DETAILED ACTION
	This Office Action details a Restriction Requirement due to a Lack of Unity and Two Election of Species Requirements.  	
This application is a 35 U.S.C. §371 National Stage Filing of International Application No. PCT/IB2018/052337, filed 04 April 2018, which claims priority to US Provisional Application No. 62/488,455, filed 21 April 2017 and CN201710223240.1, filed 06 April 2017.
The preliminary amendment filed 24 July 2014 is acknowledged. Claims 1-21 are pending in the current Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. 	Claim(s) 1-3 and 6-17 (in-part), 4 (completely) drawn to a compound of Formula I, when R2 is –OH.
II.	Claim(s) 1, 3 and 6-17 (in-part), drawn to a compound of Formula I, when R2 is –NNHR4.

IV.	Claim(s) 18-21 (in-part): compound of Formula I, when R2 is -OH; drawn to a method of treatment comprising administering an effective amount of a compound of claim 1, or administering a composition comprising an effective amount of a compound of claim 1 to a subject suffering from an FXR-mediated disorder or condition.
V.	Claim(s) 18-21 (in-part): compound of Formula I, when R2 is –NNHR4; drawn to a method of treatment comprising administering an effective amount of a compound of claim 1, or administering a composition comprising an effective amount of a compound of claim 1 to a subject suffering from an FXR-mediated disorder or condition.
VI.	Claim(s) 18-21 (in-part): compound of Formula I, when R2 is  –NOR4; drawn to a method of treatment comprising administering an effective amount of a compound of claim 1, or administering a composition comprising an effective amount of a compound of claim 1 to a subject suffering from an FXR-mediated disorder or condition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND

	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Although the chemical compounds of Groups I-III share a common structure of the compound of formula (I), 
    PNG
    media_image1.png
    245
    317
    media_image1.png
    Greyscale
the common structure is not a significant structural element because it does not constitute a structurally distinctive portion in view of Han et al. (Analytical Biochemistry, 2010, vol. 398, pp. 185-190, cited in IDS submitted 08 January 2020). Han et al. teach salemectin as a farnesoid X receptor modulator (table 1), wherein salemectin reads on the compound of instant formula I where R1 is an unsubstituted cycloalkyl, R2 is –NOH, R3 is H and C22-C23 is a single bond.
Species Election
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single species to which the claims must be restricted.
I.	First species of Formula I. The response to the election requirement should include the name of the compound (if provided in the specification), a structure of the compound, and an explanation as to how the structure of the compound is a species of the formula (I), i.e. how every variable is defined; 
II.	Second species of disease or disorder, for example see claims 16, 17, 19, and 20.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623